 1

 2                                                                        JS-6
 3

 4

 5

 6

 7
                     IN THE UNITED STATES DISTRICT COURT
 8

 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   RAZER AUTO, INC., a California           Civil Action No. 5:19-cv-00111-MWF-SP
     corporation,
11
                      Plaintiff,              FINAL CONSENT JUDGMENT AND
12
            v.                                ENTRY OF PERMANENT
13                                            INJUNCTION
     DNA MOTOR INC., a California
14   corporation;
     JIA JIE CHEN, an individual
15   residing in California; and
     DOES 1 through 10,
16
                      Defendants.
17

18

19         NOW ON THIS day the above-captioned cause comes before the Court. The
20   Court, after being fully advised in the premises and after reviewing the court file,
21   finds and orders as follows:
22         Plaintiff Razer Auto, Inc. (“Razer”) and Defendants DNA Motor Inc. and Jia
23   Jie Chen, pursuant to a Settlement Agreement have agreed and consented to the
24   entry of this Final Consent Judgment and Entry of Permanent Injunction with
25   regards to Razer’s claims of: (1) patent infringement of U.S. patents D838021 and
26   D809167; (2); unfair competition with respect to Razer’s common law trade dress
27   in a decorative ornament that mimics a metal rivet, wherein this decorative
28
                                                1
 1   ornament is physically marked RAZER; and (3) copyright infringement of the
 2   copyright in this decorative ornament.
 3          IT IS ORDERED, ADJUDGED, AND DECREED that Razer owns the two
 4   in-suit U.S. design patents, D838021 and D809167.
 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the two
 6   in-suit U.S. design patents, D838021 and D809167, are valid.
 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
 8   Defendants’ taillights, with model numbers of “TL-ZTL-299” (“infringing
 9   taillights”), infringe the asserted claims in the D838021 and D809167 patents.
10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
11   Defendants, and Defendants’ officers, directors, employees, agents, any business
12   controlled by Defendants, and any successors or assigns of Defendants, or any
13   person or entity acting in concert with Defendants shall not after the date of this
14   Order, manufacture, use, sell, offer for sale, and/or import into the United States the
15   infringing taillights.
16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
17   Defendants shall cause to be delivered, to a physical address provided by Razer, all
18   remaining infringing taillights in Defendants’ control, at Defendants’ cost and
19   expense, and for delivery to this physical address by May 15, 2019.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Razer
21   owns common law trade dress in a non-functional decorative ornament that mimics
22   a metal rivet, wherein this decorative ornament is physically marked RAZER; and
23   wherein Razer uses such decorative ornaments to decorate vehicle grilles that Razer
24   sells. This decorative ornament is displayed in Razer’s Complaint between
25   paragraphs 57 and 58 and in Exhibit 13 of this Complaint.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any
27   offering for sale and sales of vehicle grilles with decorative ornaments that mimic a
28   metal rivet, and that are marked RAZER (e.g., vehicle grille model no. GRL-
                                    Consent Judgment
                                            2
 1   DRAM06SCRE), are and were visually indistinguishable to Razer’s decorative
 2   ornaments, was likely to cause confusion as to source; and as such, unfairly
 3   competed with Razer’s common law trade dress in Razer’s decorative ornaments.IT
 4   IS FURTHER ORDERED, ADJUDGED, AND DECREED that Razer owns the
 5   copyright in these same non-functional decorative ornaments that mimics a metal
 6   rivet.
 7            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any prior
 8   public display and sales of products with decorative ornaments that mimic a metal
 9   rivet, and that are marked RAZER (e.g., vehicle grille model no. GRL-
10   DRAM06SCRE), are and were visually indistinguishable to Razer’s decorative
11   ornaments, and have infringed Razer’s copyright in its decorative ornaments.
12            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
13   Defendants, and Defendants’ officers, directors, employees, agents, any business
14   controlled by Defendants, and any successors or assigns of Defendants, or any
15   person or entity acting in concert with Defendants shall not after the date of this
16   Order, display, sell, nor offer for sale automotive products that include a decorative
17   ornament marked RAZER.
18            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
19   Defendants shall cause to be delivered, to a physical address provided by Razer, all
20   remaining infringing inventory of Defendants’ vehicle grilles with decorative
21   ornaments marked RAZER (e.g., Defendants’ model no. GRL-DRAM06SCRE), at
22   Defendants’ cost and expense, and for delivery to this physical address by May 15,
23   2019.
24            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Razer
25   shall have judgment against the Defendants in the amount of $9,000, which
26   Defendants must pay to Razer within 30 days of the date of this Order. If any
27   amount shall not be paid when due, Defendants hereby consent to issuance of a writ
28
                                    Consent Judgment
                                            3
 1   of execution for any remaining balance plus interest at the rate of 8% per annum
 2   from the date of this Order on that balance.
 3         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
 4   matter shall be administratively closed after entry of this Order, but the Court shall
 5   retain jurisdiction and venue over the Defendants and Razer solely with respect to
 6   enforcement of this Order and the Settlement Agreement between the parties and
 7   any disputes or controversies that may arise with regard thereto, which shall be
 8   exclusively brought before this Court for resolution thereof. Without limiting the
 9   generality of the foregoing, either party shall bring any action to enforce or construe
10   any provision of this Order or the Settlement Agreement solely by reopening this
11   matter in this Court.
12         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the terms
13   of this Order and the terms of the Settlement Agreement are binding on the parties
14   in any future action and the parties are foreclosed, in any such future action, from
15   litigating any of such terms.
16         NOW THEREFORE, this Court enters FINAL JUDGMENT for Plaintiff
17   Razer Auto, Inc. and against Defendants DNA Motor Inc. and Jia Jie Chen on
18   Plaintiff’s Complaint, with each party to bear its own costs.
19

20   IT IS SO ORDERED.
21

22
     DATED: April 18, 2019
23

24                                        By:
                                                        MICHAEL W. FITZGERALD
25                                                       United States District Judge
26

27   ///
     ///
28   ///
                                     Consent Judgment
                                             4
 1   Jointly Submitted and Consented to:
 2    /s/ Eric Kelly                                 /s/ Elizabeth Yang
 3    Eric Kelly, Esq.                               Elizabeth Yang, Esq.
      Attorney for Plaintiff                         Attorney for Defendants
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       Consent Judgment
                                               5
